Opinion issued October 11, 2012




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                           NO. 01-11-00529-CV
                         ———————————
                      SARAH WALKER, Appellant
                                    V.
 FEDERAL NATIONAL MORTGAGE ASSOCIATION a/k/a Fannie Mae,
                      Appellee



           On Appeal from the County Civil Court at Law No. 2
                         Harris County, Texas
                     Trial Court Cause No. 984429


                       MEMORANDUM OPINION
      Appellant has filed a motion to dismiss the appeal because the claims

between the parties have been settled. See TEX. R. APP. P. 42.1(a)(1). No opinion

has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2